            Case 1:20-cv-08991-CM Document 9 Filed 11/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SINCERE SMITH,
                                Plaintiff,
                   -against-                                        20-CV-8991 (CM)
SUPERINTENDENT MILLER; C.O. B.                                    TRANSFER ORDER
HUGGLER; SGT. JOHN DOE; C.O. A.
DOWNING; D.S.S. FRASIER,
                                Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, currently incarcerated at Great Meadow Correctional Facility (“Great

Meadow”), brings this pro se action under 42 U.S.C. § 1983. He alleges that Defendants were

deliberately indifferent to a serious risk of harm to him from other prisoners at Great Meadow, in

violation of his Eighth Amendment rights. 1 For the following reasons, the Court transfers this

action to the United States District Court for the Northern District of New York.

        Under 28 U.S.C. § 1391(b), a civil action may be brought in “(1) a judicial district in

which any defendant resides, if all defendants are residents of the State in which the district is

located; (2) a judicial district in which a substantial part of the events or omissions giving rise to

the claim occurred, or a substantial part of property that is the subject of the action is situated; or

(3) if there is no district in which an action may otherwise be brought as provided in this section,

any judicial district in which any defendant is subject to the court’s personal jurisdiction with

respect to such action.” For venue purposes, a “natural person” resides in the district where the

person is domiciled. See 28 U.S.C. § 1391(c)(1).



        1
         By order dated November 16, 2020, the Court granted Plaintiff’s request to proceed
without prepayment of fees, that is, in forma pauperis.
           Case 1:20-cv-08991-CM Document 9 Filed 11/16/20 Page 2 of 3




       Plaintiff alleges that on October 4, 2020, another prisoner at Great Meadow slashed him

in the face with a weapon while they were in the general population recreation yard, causing him

serious injuries. Plaintiff contends that Defendants knew that there had been similar assaults

recently and that prisoners were hiding ceramic razors in their mouths. Defendants nevertheless

failed to check for weapons or have functioning security cameras in the recreation yard and

required up to 100 prisoners to line up near each other.

       Great Meadow is in Comstock, New York, in Washington County, and Plaintiff provides

addresses for all Defendants in Washington County. Because Plaintiff alleges that all of the

events or omissions giving rise to his claim arose outside this district, and that all Defendants

reside outside this district, venue is not proper in this Court under § 1391(b)(1), (2).

       Plaintiff’s claims arose in Washington County, which is in the Northern District of New

York. See 28 U.S.C. § 112(a). Accordingly, venue is proper in the Northern District of New York,

28 U.S.C. § 1391(b)(2), and the Court transfers this action to the United States District Court for

the Northern District of New York, 28 U.S.C. § 1406(a).

                                            CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the Northern District of New York. A summons shall not issue from this Court.

This order closes the case in this Court.




                                                  2
            Case 1:20-cv-08991-CM Document 9 Filed 11/16/20 Page 3 of 3




         The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     November 16, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 3
